Citation Nr: 0941563	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for hepatitis 
C, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for cirrhosis.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2006 and August 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that awarded service connection and assigned a noncompensable 
rating for hepatitis C with cirrhosis and denied a claim for 
a TDIU.  In July 2007, the RO awarded an initial increased 
rating of 10 percent for hepatitis C and assigned a separate 
noncompensable rating for cirrhosis.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claims for increase remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

At the August 2009 hearing before the Board, the Veteran's 
spouse testified that he displayed various psychiatric 
symptoms, including moaning and crying in his sleep, and his 
representative indicated that he had expressed intent to 
apply for service connection for posttraumatic traumatic 
stress disorder (PTSD).  As a claim for service connection 
for PTSD has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

The Veteran, in written statements and testimony before the 
Board, contends that his service-connected hepatitis C has 
progressively worsened over time and aggravated his service-
connected cirrhosis, and that initial increased ratings are 
therefore warranted with respect to each disability.  
Specifically, he reports that his hepatitis C and cirrhosis 
are productive of generalized fatigue, weakness, cognitive 
sluggishness, poor concentration, shakiness, dizziness, loss 
of balance, and pain in his wrist, back, abdomen, hips, and 
knees.  

Additionally, the Veteran has submitted lay statements and 
testimony indicating that his hepatitis C and cirrhosis, in 
tandem with his other service-connected disabilities, have 
precluded him from working as a manual laborer since 2005.  
Additionally, the Veteran, his spouse, and his friend 
testified at the August 2009 hearing that his education and 
vocational skill sets have not prepared him to obtain or 
maintain any other form of gainful employment.

The record reflects that the Veteran was afforded a VA liver 
examination in April 2009 in which he reported that his 
hepatitis C, first diagnosed in 1994, had increased in 
severity.  At that time, he indicated that his current 
symptoms included left upper quadrant abdominal pain, weight 
loss, and occasional incapaticitaing episodes that interfered 
with his ability to work and perform daily living activities.  
However, the Veteran subsequently testified at his August 
2009 Board hearing that he "didn't volunteer very much 
information" at the April 2009 VA examination and that his 
hepatitis C and cirrhosis symptoms were worse than the 
examiner's report indicated.  Additionally, the April 2009 VA 
examiner expressly acknowledged that he did not review the 
Veteran's medical records or other pertinent evidence in his 
claims folder.  The Board finds that the April 2009 VA 
examination report does not constitute adequate medical 
opinion evidence for the purpose of evaluating the current 
severity of the Veteran's hepatitis C and cirrhosis because 
it appears to be based on incomplete information from the 
Veteran and a failure to review the claims file.  To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2009).

The Veteran testified at his Board hearing that he was 
afforded an additional VA liver examination, with ultrasound, 
in June 2009, and was also scheduled to undergo further 
outpatient treatment for his hepatitis C and cirrhosis in 
late August 2009.  At the Veteran's request, the record was 
held open additional 30 days to allow him to submit the June 
2009 VA examiner's report and the additional treatment 
records in support of his claim.  The Board acknowledges that 
the Veteran has not submitted any additional clinical 
evidence since that time.  Nevertheless, the Board finds that 
since the Veteran has put VA on notice of an additional VA 
examination report and outpatient treatment records dated 
after April 2009 that may contain information pertinent to 
his claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Next, with regard to the Veteran's claim of entitlement to a 
TDIU rating, the Board observes that total disability will be 
considered to exist where there is impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2008).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the Veteran. 38 C.F.R. §§ 
3.341(a); 4.19 (2008).  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991). 

In addition to hepatitis C and cirrhosis, the Veteran is 
currently service connected for sinusitis, peripheral 
neuropathy of the upper and lower extremities, tinnitus, 
hearing loss, subcutaneous nodule in the right axillary 
region, and diabetic retinopathy.  His combined rating for 
those disabilities is 60 percent.  The Board finds that the 
Veteran's TDIU claim is inextricably intertwined with his 
pending claims for initial increased ratings for hepatitis C 
and cirrhosis as the resolution of those claims might have 
bearing upon the claim for a TDIU rating.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
claim currently on appeal is to defer adjudication of the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Because the 
Veteran has not yet undergone a VA examination with respect 
to his TDIU claim, the Board finds that, on remand, he should 
be afforded a VA examination and opinion to ascertain the 
impact of his service-connected disabilities on his 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder the report of the Veteran's June 3, 
2009, VA liver examination and all VA 
medical records from the VA outpatient 
clinic in Knoxville, Tennessee, dated from 
May 2009 to the present.

2.  After obtaining the above records, 
schedule the Veteran for an examination to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The claims 
folder should be reviewed by the examiner, 
and the examination report should reflect 
that review.  The examiner should provide 
a rationale for opinions and reconcile 
them with all pertinent evidence of 
record, including the Veteran's service 
and post-service medical records and VA 
examination reports and the lay statements 
indicating that, in light of the Veteran's 
education and vocational skill levels, his 
service-connected disabilities preclude 
gainful employment.  Specifically, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected disabilities (hepatitis 
C, cirrhosis, sinusitis, peripheral 
neuropathy of the upper and lower 
extremities, tinnitus, hearing loss, 
subcutaneous nodule in the right axillary 
region, and diabetic retinopathy), without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation. 

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

